On consideration of the Application for Writ of Habeas Corpus Ad Subjiciendum and Writ of Mandamus, it appears that jurisdiction over the applicant depends upon the facts surrounding his contention and that of the Government regarding the power of the armed forces to try him, under the Uniform Code of Military Justice, Article 2, 10 USC *678802. Under such circumstances, we believe the matter can be better resolved at the trial of the case, in which evidence may be taken upon the issue, questions of fact resolved, and a complete record made regarding Latney’s status. See United States v Gale, 17 USCMA 40, 37 CMR 304.
It is, therefore, by the Court, this 9th day of October, 1967,
ORDERED that said application for Writ of Habeas Corpus and other relief be, and the same is, hereby denied without prejudice to renew the question at the trial of the case.